Citation Nr: 1025273	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  10-05 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for stricture of the 
esophagus with achalasia.

2.  Entitlement to an effective date earlier than November 24, 
2008 for service connection for a stricture of the esophagus with 
achalasia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  In a June 1968 rating decision the Veteran was awarded 
service connection for a stricture of the esophagus with 
achalasia effective March 16, 1968, the day after his discharge 
from active military service.  Service connection for this 
disability was not severed at any time.

2.  The June 1968 rating decision established a 30 percent 
disability rating for the Veteran's stricture of the esophagus 
with achalasia that remained in effect for more than 20 years and 
the evidence does not show that it was based on fraud.

3.  The Veteran was not shown to have a severe stricture of the 
esophagus, permitting liquids only, at any time during the period 
relevant to this appeal.


CONCLUSIONS OF LAW

1.  The Veteran's 30 percent rating for his stricture of the 
esophagus with achalasia is protected from reduction insofar as 
it was continuously in effect for 20 or more years and was not 
based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b); Salgado 
v. Brown, 4 Vet App 316 (1993).

2.  The criteria for a rating in excess of 30 percent for the 
Veteran's stricture of the esophagus with achalasia were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.114, Diagnostic Code 7203 (2009).

3.  Insofar as the Veteran's 30 percent rating has been 
continuously in effect since March 16, 1968, there is no case or 
controversy remaining as to the proper effective date for service 
connection for stricture of the esophagus with achalasia. 38 
U.S.C.A. § 7105. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in October 2009 that 
explained VA's duty to assist the Veteran with obtaining evidence 
in support of his claim.  The letter also informed the Veteran 
that, in order to receive an increased rating for his disability, 
he needed to show that it got worse, and the letter further 
explained the manner whereby VA assigns disability ratings and 
effective dates for service connected disabilities.  While this 
letter was sent to the Veteran after the June 2009 rating 
decision that is appealed herein, his claim for a higher rating 
for his esophageal disorder was readjudicated in a statement of 
the case (SOC) dated in December 2009 and in a supplemental 
statement of the case (SSOC) dated in April 2010.  Therefore, any 
pre-decisional notice errors were cured.  The Board also notes 
that any notice errors with respect to the Veteran's claim for an 
earlier effective date for service connection for his esophageal 
disorder would be harmless in this case insofar as there is no 
current case or controversy regarding that issue, which is 
dismissed herein.

VA also must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including the Veteran's service 
treatment records, VA treatment records, and the Veteran's 
written contentions.  A VA examination was provided in connection 
with the Veteran's claim for a higher rating for his esophageal 
disorder.

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were met in this case. 

II. Increased Rating

The Veteran contends that his rating for his esophageal cancer 
should be greater than 0 percent because (a) he had a 30 percent 
rating that was in effect for more than 20 years and reduction of 
this rating was therefore prohibited absent proof of fraud, and 
(b) because his symptoms were more serious than those encompassed 
by a non-compensable rating.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Furthermore, a disability which has been continuously rated at or 
above any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA may not be 
reduced absent a showing that such rating was based on fraud.  38 
U.S.C. § 110; 38 C.F.R § 951(b).

In this case, the Veteran was awarded service connection for a 
stricture of the esophagus with achalasia in a June 1968 rating 
decision.  The Veteran was awarded a 30 percent rating for this 
disability, effective March 16, 1968, the day after he was 
released from service.  There is no indication in the claims file 
that service connection for this disability was ever severed.  
While the Veteran was not actually receiving compensation for 
this disability because he failed to elect compensation or waive 
a portion of his retired pay until November 2008, the 30 percent 
disability rating was still in effect throughout this time.  In 
Salgado v. Brown, 4 Vet. App. 316 (1993), the Court held that the 
protection from reduction that is accorded ratings that were in 
effect for 20 years or more applied regardless of whether or not 
a Veteran elected to receive a monetary award.  Id at 319.  Thus, 
the Veteran's 30 percent rating could be reduced only if it was 
shown to have been procured by fraud.  There was no such showing 
in this case.

However, the criteria for a rating in excess of 30 percent for 
the Veteran's esophageal disability were not met.  A 30 percent 
rating is assigned for a moderate esophageal stricture.  A 50 
percent rating is assigned for a severe esophageal stricture that 
permits liquids only.  An 80 percent rating is assigned when the 
stricture only permits liquids and there is a resulting marked 
impairment of general health.  38 C.F.R. § 4.114, diagnostic code 
7203.

The Veteran was examined by VA in May 2009.  At that time, the 
Veteran reported that he ate 3 meals per day and had snacks in 
between meals.  He avoided certain dairy products and highly 
acidic foods in the evenings.  He denied bloating and weight 
changes and had a normal appetite.  He was able to eat and 
swallow all types of food including solids and liquids.  
Sometimes he has a sensation of his stomach contents coming up 
during the night, and on some occasions he felt like foods or 
pills get stuck in his esophagus.  He drinks water, stretches, 
and does certain movements to facilitate flow when this occurs.  
The Veteran is retired and he did not report that his esophageal 
disability had any effect on his occupational or daily 
activities.  The examiner noted that there was no current 
stricture seen and no malignancy per a private 
gastroenterologist's report based on a 2007 upper endoscopy.  

A copy of the private gastroenterologist's report is in the 
claims file.  This report noted that there was nothing to suggest 
stenosis or achalasia and that the Z line and remaining esophagus 
were normal.  There was some mild inflammation in the antrum of 
the stomach suggesting gastritis.  

VA treatment records do not show that the Veteran was restricted 
to a liquid diet or that he was unable to eat solid food.

Insofar as the Veteran's stricture of the esophagus with 
achalasia does not restrict him to swallowing only liquids, the 
criteria for an evaluation in excess of 30 percent were not met.  
The benefit of the doubt rule was considered in arriving at this 
conclusion; however, the preponderance of the evidence was 
against the Veteran's claim for a higher rating.  See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).



III.  Earlier Effective Date

The Veteran also sought an effective date for service connection 
of his stricture of the esophagus with achalasia that was earlier 
than November 24, 2008.  However, as previously discussed service 
connection for this disability has been in effect since March 16, 
1968.  This is the day after the Veteran was released from active 
military service and is the earliest effective date permitted by 
law.  38 U.S.C.A. § 5110; 38 C.F.R § 3.400.  Therefore, no case 
or controversy exists with respect to this issue. 38 U.S.C.A. § 
7105.


ORDER

The Veteran's 30 percent rating for a stricture of the esophagus 
with achalasia is restored.  The appeal is allowed to this 
extent.

The Veteran's claim for an effective date earlier than November 
24, 2008 for a stricture of the esophagus with achalasia is 
dismissed. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


